Mr. Presiding Justice McSurely delivered the opinion of the court. Plaintiff seeks to have reversed a judgment of nil capiat entered on a directed verdict finding the defendant not guilty in an action of trespass on the case. John S. Erickson, while cleaning electric lights in the passenger station of the Chicago & Northwestern Bailroad, touched a live wire and received a shock which caused him to fall from a ladder. He sustained a fractured skull and other injuries. He was taken to the defendant’s hospital and on the following day he died. The theory of plaintiff’s claim against defendant is that, knowing that a surgical operation was immediately necessary, the superintendent and employees of defendant “neglected to cause * * * the necessary surgical operation to he performed to arrest the effect of said injuries * * * and as a result of said injuries and the aforesaid.neglect to relieve them he died,” with right of action accruing under the statute for the benefit of the next of kin." Action to recover for the death of a person is permissible only by virtue of the statute,—section 1, ch. 70, Illinois Statutes (J. & A. ¶ 6184). This provides for an action, “Whenever the death of a person shall be caused by wrongful act,” etc. It is self-evident that the cause of Erickson’s death was connected witli the fall from the ladder. A doctor testified that “the immediate cause of death was cerebral compression and hemorrhage.” A post-mortem disclosed a blood clot on the brain about the size of a fist. We fail to see how any “failure to arrest the effect of said injuries” by surgical operation can be said to be the cause of death as these words are used in the statute. To say that the failure of a physician to prevent death is the cause of death is merely to play with words. The words in the statute mean the direct cause which, without the intervention of any other cause, produces death. We are referred to no decisions holding a defendant answerable in damages in a death case for failure to arrest the natural progress of accidental injuries. We find no evidence of any circumstances which gave rise to an obligation upon defendant to furnish surgical services. Erickson was sent to the hospital by Dr. Owen, chief surgeon of the Chicago & Northwestern Railroad, under an arrangement between him and the defendant by which defendant was to furnish “board” and a nurse. Medical attendance apparently was to be furnished by Dr. Owen. So far as the evidence discloses, the hospital was merely a place for boarding and nursing patients under his care. There being no obligation shown by the evidence upon defendant for the services of a physician, it follows there can be no recovery against it for any failure to operate on Erickson. These considerations are sufficient to justify the judgment, and it is unnecessary to discuss other points presented. It was technically an error to award execution for costs against the administrator instead of the proper direction that they be paid in due coure of administration. The judgment is modified here in this respect and is otherwise affirmed. Affirmed as modified.